DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: The term “This application is a continuation application and claims priority of U.S. patent application No. 16/836,771, filed on March 31, 2020, which is a continuation application of U.S. patent application No. 16/218,488, filed on December 13, 2018.  All application referenced herein are hereby fully incorporated by reference.” ([0001]) should be recited as --This application is a Continuation application of U.S. Patent application No. 16/836,771, filed on March 31, 2020, now U.S. Patent No. 11,093,004 B2, which is a Continuation application of U.S. Patent application No. 16/218,488, filed on December 13, 2018, now U.S. Patent No. 10,642,313 B1.  All application referenced herein are hereby fully incorporated by reference --, so as to update the status.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11,093,004 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are boarder version of the patented claims and all proposed claims are obvious and included in the patented claims, and any infringement over the patents would also infringe over the instant claims. 
The table below demonstrates claims 1 and 6 from the instant application and claims 1 and 15 from the U.S. Patent No. 11,093,004 B2.  The limitations recited in the U.S. Patent that correspond to the limitations recited in the instant application have been italic, bold and underline for Applicant’s convenience.

Instant application: 17/382,339
U.S. Patent No.: 11,093,004 B2
1. A foldable display device comprising: a flexible substrate; a display layer disposed on the flexible substrate; a first display region, a second display region, and a foldable region disposed between the first display region and the second display region; a biometric sensing structure overlapping the flexible substrate from a top view, and having a biometric sensing region, wherein a total area of the biometric sensing region is less than or equal to a total area of the flexible substrate; and a supporting film disposed under the flexible substrate and including a recess portion in the foldable region.

6. The foldable display device of claim 1, wherein the flexible substrate has a curvature portion.

1. A foldable display device comprising: a flexible substrate; a display layer disposed on the flexible substrate; a first display region, a second display region, and a foldable region disposed between the first display region and the second display region; a biometric sensing structure overlapping the flexible substrate from a top view, and having a biometric sensing region, wherein a ratio of a total area of the biometric sensing region to a total area of the flexible substrate is in a range from 0.6 to 1; and a supporting film disposed under the flexible substrate and including a recess portion in the foldable region.
15. The foldable display device as claimed in claim 1, wherein the flexible substrate has a curvature portion positioned near an edge of the flexible substrate, and the biometric sensing structure covers at least one portion of the curvature portion.




Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7 and 10 of U.S. Patent No. 10,642,313 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are boarder version of the patented claims and all proposed claims are obvious and included in the patented claims, and any infringement over the patents would also infringe over the instant claims. 
The table below demonstrates claims 1 and 6 from the instant application and claims 1, 6, 7 and 10 from the U.S. Patent No. 10,642,313 B1.  The limitations recited in the U.S. Patent that correspond to the limitations recited in the instant application have been italic, bold and underline for Applicant’s convenience.

Instant application: 16/836,771
U.S. Patent No.: 10,642,313 B1
1. A foldable display device comprising: a flexible substrate; a display layer disposed on the flexible substrate; a first display region, a second display region, and a foldable region disposed between the first display region and the second display region; a biometric sensing structure overlapping the flexible substrate from a top view, and having a biometric sensing region, wherein a total area of the biometric sensing region is less than or equal to a total area of the flexible substrate; and a supporting film disposed under the flexible substrate and including a recess portion in the foldable region.








6. The foldable display device of claim 1, wherein the flexible substrate has a curvature portion.




1. A foldable display device including a first display region, a second display region, and a foldable region connecting the first display region and the second display region, the foldable display device comprising: a flexible substrate; a display layer disposed on the flexible substrate; and a biometric sensing structure disposed in the first display region, the second display region, and the foldable region, and having a biometric sensing region, wherein a ratio of an area of the biometric sensing region to an area of the flexible substrate is in a range from 0.6 to 1.
6. The foldable display device as claimed in claim 1, comprising a supporting film disposed in the first display region, the second display region, and the foldable region, wherein the supporting film is attached to the flexible substrate and opposite to the display layer.
7. The foldable display device as claimed in claim 6, wherein the supporting film includes a recess portion in the foldable region.
10. The foldable display device as claimed in claim 1, wherein the flexible substrate has a curvature portion positioned near an edge of the flexible substrate, and the biometric sensing structure covers at least a portion of the curvature portion.




Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vakil et al (US Pub. No. 2010/0058205 Al) discloses the reconfigurable multiple-screen display.
Dahl et al (US Pub. No. 2011/0216064 Al) teaches the sending a parameter based on screen size on screen resolution of a multi-panel electronic device to a server.
Hackwell (US Pub. No. 2012/0066591 Al) disclose the virtual page turn and page flip via a touch sensitive curved, stepped, or angled surface side edge(s) of an electronic reading device.
Shi et al (US Pub. No. 2014/0218327 A1) teaches the method and apparatus of transparent fingerprint imager integrated with touch display device.
Cho et al (US Pub. No. 2014/0285476 Al) discloses the display device and method for controlling the same.
Nurmi (US Pub. No. 2014/0362513 Al) teaches the apparatus and method for accessing components in a folded device.
Kang et al (US Pub. No. 2015/0227271 Al) discloses the user terminal device and displaying method thereof.
Jinbo (US Pat. No. 9,229,481 B2) teaches the semiconductor device.
Kim et al (US Pub. No. 2016/0026381 Al) discloses the mobile terminal and control method thereof.
Kim et al (US Pub. No. 2016/0132074 Al) teaches the mobile terminal and method for controlling the same.
Kwak et al (US Pub. No. 2016/0291642 Al) discloses the electronic device.
La et al (US Pub. No. 2016/0187994 A1) teaches the foldable deice and method of controlling the same.
Kim (US Pub. No. 2016/0381014 A1) discloses the foldable device and method of controlling the same.
Gao et al (US Pub. No. 2017/0003793 Al) teaches the electronic device and information processing method.
Ran et al (US Pub. No. 2017/0076079 A1) discloses the terminal device based on fingerprint identification, and method and system for logging into terminal device in standby state.
Yamazaki et al (US Pat. No. 9,710,033 B2) teaches the electronic device.
Kummer et al (US Pat. No. 9,927,839 B2) discloses the communications device with extendable screen.
Bok (US Pub. No. 2018/0089485 A1) teaches the display device.
Kim (US Pub. No. 2018/0157361 A1) discloses the display device and method of driving the display device.
Hong et al (US Pub. No. 2018/0196989 A1) teaches the security device and display device including the same.
Wu et al (US Pat. No. 10,367,173 Bl) discloses the display device.
Park et al (US Pat. No. 10,379,573 B2) teaches the user terminal device and displaying method thereof.
Chun et al (US Pat. No. 10,416,719 B2) teaches foldable display device and method for controlling same.
Lius et al (US Pub. No. 2020/0034643 A1) discloses the electronic device.
Lius (US Pub. No. 2020/0089933 A1) teaches the method of accessing a fingerprint recognition process).
Wu et al (US Pat. No. 10,642,313 B1) discloses the foldable display device and operation method of electronic device.
Wang et al (US Pub. No. 2020/0273379 A1) teaches the display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626